DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment to the claims filed 05/09/2022 has been entered. Claim(s) 77, 88 and 110 is/are currently amended. Claim(s) 1-76, 78-79 and 89-90 has/have been canceled. Claim(s) 77, 80-88 and 91-114 is/are pending.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):

(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of pre-AIA  35 U.S.C. 112, first paragraph:

The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim(s) 77, 80-88 and 91-114 is/are rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
Regarding claim 77, claim 88 and claims dependent thereon, the examiner first notes claims may fail to satisfy the written description requirement when the invention is claimed and described in functional language (whether or not the functional claim language invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph) but the specification does not sufficiently identify how the invention achieves the claimed function. For computer-implemented limitations, if the specification does not provide a disclosure of the computer and algorithm in sufficient detail to demonstrate to one of ordinary skill in the art that the inventor possessed the invention including how to program the disclosed computer to perform the claimed function, a rejection under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, for lack of written description must be made. See MPEP 2161.01(I). 
With respect to the limitation, "outputting a daily nutrient recommendation to an additional graphical user interface on the display of the reader device, wherein the daily nutrient recommendation is based at least on the at least one ketone metric" of claim 77 and the comparable limitation of claim 88, Applicant discloses, "Subsequently, in some embodiments, instructions stored in memory of reader device 120, when executed by the one or more reader device processors, can cause the processors to determine, based on the one or more analyte metrics and the one or more physical activity level measurements, whether to adjust a daily nutrient recommendation" (¶ [0066] of specification as filed); and "Likewise, a daily nutrient recommendation for reaching and maintaining a desired state of ketosis can be determined (or modified) based on: (1) analyte metrics reflecting ketone levels in the subject's bodily fluid, and (2) physical activity level measurements from an accelerometer on sensor control device 102" (¶ [0074]). 
Applicant discloses a "daily nutrient recommendation" is initially determined based at least in part on activity level, such that it would be readily apparent to one of ordinary skill in the art how to determine whether to adjust, or how to adjust, the daily nutrient recommendation based on a monitored physical activity level (e.g., adjusting nutrient recommendations accordingly for particularly active or inactive days, etc.). However, Applicant fails to disclose any algorithm for determining whether to adjust, and/or how to adjust, a daily nutrient recommendation based on analyte levels/metrics, such as glucose or ketone levels/metrics, and further fails to disclose how specific categories of a daily nutrient recommendation (e.g., macronutrient recommendations) may be adjusted based on glucose and/or ketones levels/metrics. Specifically, while Applicant discloses measured glucose levels can be used to assess carbohydrate intake (¶ [0066]), and similarly discloses determining a ketone response for a particular meal, food, supplement, or pharmaceutical (¶ [0074]), which would seemingly permit a determination of whether a user is following a provided recommendation, there is no guidance provided as to how the glucose and/or ketone level data may be utilized in determining an overall daily nutrient recommendation, or individual categories of said recommendation (as recited in dependent claims 99-101 and 105-107) based on glucose and/or ketone levels/metrics. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 77, 80-83, 86-88, 91-94, 97-98 and 113-114 is/are rejected under 35 U.S.C. 103 as obvious over US 2016/0328991 A1 (previously cited, Simpson) in view of US 2015/0212096 A1 (Kodama) and US 2014/0350105 A1 (D'Agostino); or alternatively, over Simpson in view of Kodama, D'Agostino and US 6,585,516 B1 (Alabaster).
Regarding claims 77, 87-88, 98 and 113-114, Simpson teaches and/or suggests an analyte monitoring system and a method for displaying analyte metrics, the system comprising:
a sensor control device configured to be worn on a subject's body (e.g., Fig. 2, sensor(s) 22, 22'; Fig. 58, sensor array and associated electronics, ¶¶ [0531]-[0536]; etc.), wherein the sensor control device comprises a sensor having a portion that is configured to be positioned under skin and in contact with a bodily fluid of the subject (e.g., Figs. 54-57; ¶ [0533]; etc.); 
one or more processors (Fig. 2, monitoring device 21, or inherent processing unit thereof); 
a memory coupled with the one or more processors, the memory storing instructions which, when executed by the one or more processors (¶ [0186] wherein the monitoring device 21 may include non-transitory computer readable memory running an application 27), cause the one or more processors to execute a method, the method comprising: 
receiving one or more measurements indicative of at least one type of analyte level (e.g., Fig. 1, step 12; ¶ [0174] wherein analyte levels may be tracked, and commonly glucose will be one such analyte; ¶ [0532] wherein one or more of the sensor devices 764 of the array 750 may be configured to detect glucose, while other sensor devices 764 may be configured to detect and measure lactic acid, ketones, testosterone, cortisol, uric acid, or other analytes), 
calculating at least one ketone metric related to the one or more measurements indicative of the at least one type of analyte level (Fig. 1, step 14; Fig. 3, summary metrics, including analyte trace graphs (61); ¶ [0457] other helpful metrics), and 
outputting the at least one ketone metric to a graphical user interface on a display of a reader device (Fig. 1, step 16; Fig. 3, displaying the summary metrics; ¶ [0457] other helpful metrics; etc.), wherein the reader device comprises a smart phone (e.g., ¶ [0184] where the monitoring device is a smart phone).
Simpson does not expressly teach the method further comprises outputting a daily nutrient recommendation to an additional graphical user interface on the display of the reader device, wherein the daily nutrient recommendation is based at least on the at least one ketone metric. However, Simpson does teach/suggest outputting recommendations based on measured analyte data/metrics to optimize a user's weight loss goal (e.g., fat reduction) (e.g., ¶ [0452]). 
Kodama teaches/suggests a method comprising calculating a ketone metric related to one or more measurements indicative of at least one type of analyte level (ketone concentration, ¶ [0072]); and outputting a daily nutrient recommendation for achieving/maintaining appropriate dieting (¶ [0008]) to a graphical user interface on a display of a reader device (display section 14), wherein the daily nutrient recommendation is based at least on the at least one ketone metric and based on an age and a gender of the subject (¶ [0014]; Fig. 3; etc., computing daily amounts or menus based on measured ketone concentration, gender, age, build and body composition, and outputting said values).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method and system of Simpson with additionally outputting a daily nutrient recommendation for achieving/maintaining appropriate dieting to an additional graphical user interface on the display of the reader device, the daily nutrient recommendation being based at least on the at least one ketone metric and the subject's age and gender as taught and/or suggested by Kodama in order to enable support of healthy dieting (Kodama, ¶ [0021]) and/or assist the subject in optimizing weight loss and/or fat reduction (Simpson, ¶ [0452]). 
Simpson as modified does not expressly disclose the daily nutrient recommendation is output for achieving a state of ketosis. However, Kodama discloses effective or appropriate dieting corresponds to a high acetone concentration state that is a byproduct of fat metabolism (¶¶ [0048]-[0049]). D'Agostino discloses a state of ketosis comparably corresponds to elevated ketone levels and fat metabolism (e.g., Abstract, ¶ [0008], etc.), such that one of ordinary skill in the art would readily appreciate the effective/appropriate dieting state Kodama outputs recommendations to achieve or maintain corresponds to ketosis. Alternatively/Additionally, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method and system of Simpson with the recommendations being output for achieving a state of ketosis since D'Agostino suggests said state is an effective or appropriate diet or state for weight loss (D'Agostino, Abstract).
Kodama (or Simpson as modified thereby) teaches/suggests outputting a daily nutrient recommendation to an additional graphical user interface on the display of the reader device, as noted above. Specifically, Kodama teaches/suggests outputting meal menus corresponding to a calculated total energy amount for producing a desired state (e.g., high acetone levels associated with fat burning, as discussed above). As the meal menus are generated specifically to provide a user with a daily nutrient recommendation, this is understood to fall within the scope of outputting a daily nutrient recommendation. Alternatively/Additionally, assuming arguendo that the daily nutrient recommendation is intended to be limited to a numerical value(s) (e.g., daily calorie amount, daily macronutrient amounts, etc.), at the time the invention was effectively filed, it would have been an obvious matter of design choice to a person of ordinary skill in the art to modify the method and system of Simpson because Applicant has not disclosed that providing this information in a specific form, such as numerical values, provides an advantage, is used for a particular purpose, or solves a stated problem. As no evidence has been provided to the contrary, one of ordinary skill in the art, furthermore, would have expected Applicant's invention to perform equally well with outputting a nutrient recommendation in the form of a meal menu because either arrangement enables effective/appropriate dieting. Further alternatively/additionally, Kodama discloses a plurality of meals or meal menus corresponding to the total energy amounts may be output to a user, allowing a user to choose preferred menus. Alabaster teaches/suggests a method comprising displaying a plurality of meal and/or meal menus for selection while displaying a daily nutrient recommendation (e.g., Fig. 4, where the display includes dietary impact 465 relating the value of selected meals to a daily allowance value). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method and system of Simpson with outputting a daily nutrient recommendation to a graphical user interface on the display as taught/suggested by Alabaster in order to permit a user to further customize their meal plan (e.g., allowing a user to choose individual meals) while staying within generated nutrient recommendations. 
Regarding claims 80 and 91, Simpson as modified teaches/suggests the outputted at least one ketone metric comprises a textual indicator (¶ [0228] wherein trace graph output may be combined with other outputs, e.g., Fig. 6; Fig. 3, wherein other output includes color (58) and text (52) indicators; ¶ [0410] textual indicators; etc.).
Regarding claims 81 and 92, Simpson as modified teaches/suggests the outputted at least one ketone metric comprises a graphical indicator (e.g., ¶ [0228] trace graph output). 
Regarding claims 82 and 93, Simpson as modified teaches/suggests the outputted at least one ketone metric comprises a running average ketone level over a predetermined time (Simpson, ¶ [0457] where metrics include averages over time; Kodama, ¶ [0047] average all measurements acquired over a given day; etc.). 
Regarding claims 83, 86, 94 and 97, Simpson as modified teaches/suggests the ketone metric comprises a ketone curve associated with a ketone excursion, wherein the ketone curve associated with the ketone excursion is displayed in the graphical user interface on the reader device (e.g., Fig. 3, displaying a trace graph; Fig. 6, trace graph output 60; Figs. 19-20; ¶ [0073] analyte trend graph including desired analyte concentration value or range of values over the time period; etc.; ¶ [0026] wherein the analyte may comprise ketones). 


Claim(s) 83-86 and 94-97 is/are rejected under 35 U.S.C. 103 as obvious over Simpson in view of Kodama and D'Agostino (or Simpson in view of Kodama, D'Agostino and Alabaster) as applied to claim(s) 82 and 93 above, and further in view of US 2014/0188398 A1 (previously cited, Cohen).
Regarding claims 83-86 and 94-97, Simpson as modified teaches/suggests the limitations of claims 82 and 93, as discussed above. Additionally, Simpson teaches/suggests an analyte metric comprises an analyte curve associated with an analyte excursion (e.g., Fig. 3, displaying a trace graph; Fig. 6, trace graph output 60; Figs. 19-20; ¶ [0073] analyte trend graph including desired analyte concentration value or range of values over the time period; etc.). As Simpson expressly discloses the analyte may comprise ketones, one of ordinary skill in the art, reading Simpson, would at once envisage the claimed arrangement (i.e., an analyte metric comprising an analyte curve associated with an analyte excursion may include a ketone metric comprising a ketone curve associated with a ketone excursion), as noted above. 
Alternatively/Additionally, Simpson discloses identifying meaningful excursions in analyte trend data and outputting the analyte trend data (i.e., curve/trace) associated with said excursion to a user (¶¶ [0249]-[0251]). Simpson expressly discloses the above-noted process with respect to glucose, but discloses other analytes may be monitored and/or evaluated using the same method, as discussed above. Similarly, Cohen teaches/suggests identifying a ketone excursion or event comprising a violation of a high ketone level threshold and/or a ketone rate of change threshold (¶ [0059] wherein an event may comprise a measured analyte sensor value above or below a predetermined threshold, a rate of change or a level of analyte measurements above a predetermined threshold, etc.; ¶ [0096] wherein the analyte may comprise ketone bodies). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the method/system of Simpson with the ketone metric comprising a ketone curve associated with a ketone excursion, wherein the ketone excursion comprises a violation of a high ketone level threshold and/or a violation of a ketone rate of change threshold as taught/suggested by Cohen, and similarly displaying the ketone curve associated with the ketone excursion in the graphical user interface on the reader device, in order to identify a meaningful metric(s)/excursion(s) in the received ketone data in order to permit a user to provide additional contextual information about said excursion (Simpson, ¶ [0251]), to facilitate providing teaching feedback to a user (Simpson, ¶ [0252]); etc.

Claim(s) 99-102 and 105-108 is/are rejected under 35 U.S.C. 103 as obvious over Simpson in view of Kodama and D'Agostino (or Simpson in view of Kodama, D'Agostino and Alabaster) as applied to claim(s) 88 and 77 above, and further in view of US 2018/0052976 A1 (previously cited, Lee).
Regarding claims 99-101 and 105-107, Simpson as modified teaches the limitations of claims 88 and 77, as discussed above, but does not expressly teach the displayed daily nutrient recommendation comprises a macronutrient recommendation. However, Kodama teaches and/or suggests the daily nutrient recommendation may be calculated in order to achieve an appropriate energy ratio between the three primary macronutrients of protein, fat, and carbohydrates, namely an appropriate PFC balance, suggesting the daily recommendation includes a recommendation of appropriate ratios of the above-noted macronutrients (e.g., in the form of a displayed meal menu with the appropriate macronutrient ratio, as described in ¶ [0068]). 
Lee teaches/suggests a method comprising displaying a daily nutrient recommendation comprising a macronutrient recommendation comprising a recommended daily intake of carbohydrates, fat, and protein (e.g., Fig. 6, displaying recommended macronutrient amounts based on defined PFC ratios). Lee further suggests displaying recommended macronutrient amounts and displaying specific foods that satisfy those recommendations are suitable alternatives for displaying guidelines to a user (e.g., ¶ [0077]). Additionally, Alabaster teaches and/or suggests outputting the daily nutrient recommendation to enable custom meal selection may include macronutrients, such as protein (e.g., col. 5, lines 31-48).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the method/system of Simpson with the output and/or displayed daily nutrient recommendation comprising a macronutrient recommendation comprising a recommended daily intake of at least one carbohydrates, fat, and protein as taught/suggested by Lee and/or Alabaster in order to permit a subject to select alternative meals or menus consistent with his/her diet goals and/or as a simple substitution of one known means/method for providing recommendations that facilitate support of healthy dieting for another to yield no more than predictable results. See MPEP 2143(I)(B).
Regarding claims 102 and 108, Simpson as modified teaches the limitations of claims 88 and 77, as discussed above, but does not expressly teach the daily nutrient recommendation is further based at least on physical activity level measurements. However, Simpson does disclose that physical activity level measurements may be obtained by the disclosed system (¶ [0038]).
Lee discloses a daily nutrient recommendation (e.g., daily calorie intake or total energy amount) may be determined based on user profile data including age, gender, and general activity level (¶ [0067]). Lee further discloses activity level may be assessed based on physical activity level measurements (¶ [0034])
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the method/system of Simpson with the daily nutrient recommendation being further based at least on physical activity level measurements as taught and/or suggested by Martin in order to further customize the recommendation to the subject. 

Claim(s) 102 and 108 is/are rejected under 35 U.S.C. 103 as obvious over Simpson in view of Kodama and D'Agostino (or Simpson in view of Kodama, D'Agostino and Alabaster) as applied to claim(s) 88 and 77 above, and further in view of US 2002/0013339 A1 (previously cited, Martin).
Regarding claims 102 and 108, Simpson as modified teaches the limitations of claims 88 and 77, as discussed above, but does not expressly teach the daily nutrient recommendation is further based at least on physical activity level measurements. However, Simpson does disclose that physical activity level measurements may be obtained by the disclosed system (¶ [0038]).
Martin discloses a daily nutrient recommendation for a ketogenic diet may be determined based on additional parameters, such as activity level (e.g., ¶ [0005] where each patient's diet is mathematically calculated based on the age, size, and activity level of the patient). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the method/system of Simpson with the daily nutrient recommendation being further based at least on physical activity level measurements as taught and/or suggested by Martin in order to further customize the recommendation to the subject. 

Claim(s) 103-104 and 109-110 is/are rejected under 35 U.S.C. 103 as obvious over Simpson in view of Kodama and D'Agostino (or Simpson in view of Kodama, D'Agostino and Alabaster) as applied to claim(s) 88 and 77 above, and further in view of US 2015/0173648 A1 (previously cited, Sano).
Regarding claims 103-104 and 109-110, Simpson as modified teaches the limitations of claims 88 and 77, as discussed above, but does not expressly teach the method further comprises determining if a ketosis target threshold has not been met based on the plurality of analyte measurements; and outputting a recommendation for achieving the ketosis target threshold. However, Simpson does disclose ketone data/metrics can be utilized for determining the efficacy of fat burning and suggesting meals and exercise to a user (e.g., ¶¶ [0446]-[0447]). 
Sano teaches/suggests a method comprising determining if a ketosis target threshold has not been met based on a plurality of analyte measurements; and outputting a recommendation for achieving the ketosis target threshold (¶ [0014] outputting advice related to at least one of eating or exercise if the difference between a measured ketone concentration integral value and a target ketone concentration integral value is a predetermined threshold value or greater; ¶ [0067] where an ideal curve when the health objective is "slimming" is one in which the acetone concentration is equal to or higher than a predetermined level through all the predetermined periods of time in which fat is burned, i.e., ketosis; ¶ [0108]; etc.). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the method/system of Simpson with determining if a ketosis target threshold has not been met based on the plurality of analyte measurements; and outputting a recommendation for achieving the ketosis target threshold as taught/suggested by Sano in order to appropriately support actions corresponding to a health objective (Sano, ¶ [0010]), such as optimizing slimming or fat burning (Sano, ¶ [0065]; Simpson, ¶¶ [0446]-[0447]; etc.). 

Claim(s) 111 and 112 is/are rejected under 35 U.S.C. 103 as obvious over Simpson in view of Kodama and D'Agostino (or Simpson in view of Kodama, D'Agostino and Alabaster) as applied to claim(s) 88 and 77 above, and further in view of US 2014/0005499 A1 (previously cited, Catt).
Regarding claims 103-104 and 109-110, Simpson as modified teaches the limitations of claims 88 and 77, as discussed above, and further discloses the method comprises calculating at least one glucose metric related to the one or more measurements indicative of the at least one type of analyte level (e.g., ¶ [0448]), but does not expressly teach the daily nutrient recommendation is determined based at least on the at least one ketone metric and the at least one glucose metric. 
Catt teaches/suggests determining a daily nutrient recommendation based on at least one glucose metric (¶ [0130] where an individual exhibiting periods in hyperglycaemia can receive additional dietary advice). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the method/system of Simpson with the daily nutrient recommendation being determined further based on the at least one glucose metric as taught and/or suggested by Catt in order to facilitate improvement of glucose management (Catt, ¶ [0130]). 

Response to Arguments
To the extent Applicant's arguments are applicable to the rejections of record, Applicant's arguments have been fully considered but they are not persuasive.
With respect to rejections under 35 U.S.C. 112(a), Applicant submits, "The Office appears to improperly apply a heightened standard for assessing written description and requires that the Applicant disclose an algorithm that details the specific manner in which the daily nutrient recommendation is calculated," contending the claim limitation being substantially repeated in the specification is sufficient to demonstrate that the Applicant possessed the claimed invention" (Remarks, pgs. 6-7). 
The examiner respectfully disagrees. The standard being applied is that required by the MPEP. Specifically, MPEP 2161.01(I) states, "claims may lack written description when the claims define the invention in functional language specifying a desired result but the specification does not sufficiently describe how the function is performed or the result is achieved. For software, this can occur when the algorithm or steps/procedure for performing the computer function are not explained at all or are not explained in sufficient detail (simply restating the function recited in the claim is not necessarily sufficient). In other words, the algorithm or steps/procedure taken to perform the function must be described with sufficient detail so that one of ordinary skill in the art would understand how the inventor intended the function to be performed." 
The examiner acknowledges the specification generically restates these limitations, but the application as filed fails to sufficiently describe how the function is performed or the result is achieved. Specifically, Applicant discloses daily nutrient recommendations may be calculated based on gender, age, BMI and activity level using existing tools/algorithms (¶ [0064]). As these tools/algorithms appear to have been known and/or established at the time of the application was effectively filed, the above-noted disclosure provides sufficient detail for determining a daily nutrient recommendation based on these factors. However, Applicant fails to provide any detail as to how ketone levels affect and/or are used in combination with or in lieu of these existing methods daily nutrient recommendation methods, and more specifically, how ketone level data is used to calculate specific portions of a daily nutrient recommendation, such as individual macronutrient (fat, protein, carb) recommendations. 
With respect to the prior art rejections of claim 77, Applicant submits, "Kodama does not disclose or suggest that its guidance sugar amount is related to achieving a state of ketosis." The examiner respectfully disagrees for the reasons noted in the rejection of record above. Specifically, Kodama and D'Agostino in combination disclose/suggest the desired state corresponds to high ketone levels and fat burning, which are present in a state of ketosis. 
Applicant further submits the prior art, specifically Kodama, fails to disclose outputting a daily nutrient recommendation to an additional graphical user interface on the display of the reader device because Kodama discloses displaying a meal menu rather than a guidance sugar amount (Remarks, pg. 8). Applicant further contends Kodama teaches away from displaying energy amounts or requirements (Remarks, pg. 9). 
The examiner respectfully disagrees. As discussed in the rejection of record above, the claimed daily nutrient recommendation is not limited to displaying numerical values. Kodama discloses displaying meals that provide a user to specific nutrients recommended for achieving a desired state, and thus reasonably encompasses a nutrient recommendation. If Applicant intends the daily nutrient recommendation to be limited to only numerical values, teaching away requires 'clear discouragement' from implementing a technical feature. In re Ethicon, Inc., 844 F.3d 1344, 1351 (Fed. Cir. 2017). Disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments. In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971). At best, the disclosure of Kodama appears to indicate that displaying meals or meal menus is preferred and/or easier to comprehend. However, Kodama does not appear to clearly discourage displaying data underlying the displayed meals, and other cited prior art suggests why such a display may be beneficial to a user, as noted above, even when displaying meal menus as Kodama indicates is preferred.
Applicant further submits, "[The] Office has failed to provide a sufficient rationale to modify Simpson based on the alleged teachings of Kodama" (Remarks, pg. 9). 
The examiner respectfully disagrees. Simpson expressly discloses the method may comprise and/or system may be configured for outputting recommendations based on measured analyte data/metrics to optimize a user's weight loss goal (e.g., fat reduction) (e.g., ¶ [0452]). Kodama discloses a means/method for outputting such recommendations to enable support of healthy dieting and expressly discloses displaying the recommendations to a user facilitates this goal (e.g., ¶ [0068]) and/or allows users to choose meals within their diet (e.g., ¶ [0069]).
With respect to claims 99-101 and 105-107, Applicant further submits, "[One] of ordinary skill in the art would have had no reason to modify Kodama's 'guidance energy amount' which is alleged based on acetone concentration to include macronutrient recommendations based on Lee's disclosure of meal guidelines based on health goals (without reference to ketone levels)" (Remarks, pgs. 10-11). 
This is not the modification proposed. Rather, Kodama teaches/suggests the daily nutrient recommendation may be calculated in order to achieve an appropriate energy ratio between the three primary macronutrients of protein, fat, and carbohydrates, namely an appropriate PFC balance, suggesting the daily recommendation includes a recommendation of appropriate ratios of the above-noted macronutrients (e.g., in the form of a displayed meal menu with the appropriate macronutrient ratio, as described in ¶ [0068]). The proposed modification in view of Lee is to similarly output this information to enable a user to select specific meals within the recommended values. This is further taught/suggested by Alabaster, which suggests the meal selection display may include an indication of how a user's selections fall within their recommended allowance of calories or macronutrients. 
With respect to claims 102 and 108, Applicant submits, Martin "does not disclose or suggest a outputting 'daily nutrient recommendation' to a display of a reader device, and refers to a patient's 'diet' generally. Further, this passage does not disclose or suggest that the diet is based on physical activity level measurements and instead refers to 'activity levels' generally. Thus, Martin also fails to disclose or suggest the claimed features" (Remarks, pg. 12) and the Office has not provided a sufficient rationale to combine the references (Remarks, pg. 12). 
The examiner respectfully disagrees. Martin discloses a diet for achieving a specific state (e.g., ketosis), which includes vitamin and mineral supplements and specific macronutrient ratios, is calculated using physical activity as an additional user parameter for generating said diet. While the examiner acknowledges Martin does not expressly discloses the user of activity level measurements, the primary reference to Simpson discloses physical activity may be assessed by physical activity level measurements obtained by the system (¶ [0038]; ¶ [0013]; etc.), and the test for obviousness is not that the claimed invention must be expressly suggested in any one or all of the references. Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art. See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981). As noted above, Simpson discloses physical activity level measurements acquired by the system are suitable for assessing a user's physical activity level and Martin discloses activity level as a suitable additional parameter for calculating a recommended daily diet, such that it would have been obvious to further consider a measured physical activity level in order to provide a more custom daily recommendation (e.g., by taking additional available user profile data into account). 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Meredith Weare whose telephone number is (571) 270-3957. The examiner can normally be reached Monday - Friday, 9 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant may use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Tse Chen, can be reached on (571) 272-3672. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Meredith Weare/Primary Examiner, Art Unit 3791